ORDER

WHEREAS, on December 17, 1996, this court suspended petitioner Terrance S. O’Toole from the practice of law for a period of 60 days; and
WHEREAS, petitioner has filed with this court an affidavit stating that he has fully complied with the terms of the court’s suspension order; and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit stating that the Director has no objection to petitioner’s reinstatement to the practice of law effective immediately,
IT IS HEREBY ORDERED that petitioner Terrance S. O’Toole be, and the same is, reinstated to the practice of law in the State of Minnesota effective immediately, subject to petitioner’s successful completion of the professional responsibility portion of the state bar examination by December 17, 1997, and subject to unsupervised probation for 2 years, as agreed to by the parties.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice